Title: From Thomas Jefferson to Thomas B. Parker, 30 January 1821
From: Jefferson, Thomas
To: Parker, Thomas B.


Sir
Monticello
Jan. 30. 21.
I am indebted to you for your favor of the 16th and for information of the two amendments to your constitution therein noticed, and on which you ask my opinion. in a former letter to you I expressed my entire retirement from every thing political, and my unwillingness to commit myself to controversy or offence, even by expressing opinions: and on the same grounds I must request to be excused in the present case, and especially on subjects respecting other states, so much more capable than I am of judging for themselves. the making your Senate the representative of wealth instead of men, is a feature which doubtless will be scrupulously questioned by the people, to whom it is to be referred, and who are themselves men, but not wealthy men. the question of a general assesment for the support of the ministers of religion was a very early one in this state. the supporters of the antient establishment of the Anglican church here finding that establishment untenable retreated to a general assesment as a strong hold, on which many rallied to them. but the principle of perfect freedom in religion at length prevailed and we have not since found in experience that the zeal of either pastors or flocks has been damped by this reference to their own consciences; and the proposition of a general assesment, on which, before it was tried, we were almost equally divided, would not now I think get one vote in ten. I pray you to accept my respectful salutations.Th: Jefferson